Citation Nr: 0900496	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  03-30 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

2.  Entitlement to special monthly compensation based on the 
need for the aid and attendance of another or being 
housebound.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to a rating in excess of 40 percent for 
herniated nucleus pulposus of the lumbar spine, status post 
hemilaminectomy and diskectomy.  


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from April 1983 to August 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The veteran has claimed entitlement to an increased rating 
for his service-connected back disability.  The claim was 
denied in by the RO in November 2004.  In December 2004, the 
veteran submitted a notice of disagreement with the denial.  
He has not been issued a statement of the case on the claim.  

The veteran has claimed entitlement to service connection for 
PTSD.  The claim was denied by the RO in August 2007.  In 
December 2007, the veteran submitted a notice of disagreement 
with the denial of service connection for PTSD.  He has not 
been issued a statement of the case on the claim.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (the Court) 
indicated that where a veteran expresses disagreement in 
writing with a decision by an agency of original jurisdiction 
and the agency of original jurisdiction fails to issue a 
statement of the case, the Board should remand the matter for 
issuance of a statement of the case.  The issues of 
entitlement to an increased rating for the service-connected 
back disability and entitlement to service connection for 
PTSD must be remanded for issuance of statements of the case.  

The veteran's claim for special monthly compensation based on 
the need for the aid and attendance of another or being 
housebound was denied in an August 2007 rating decision.  A 
statement of the case was issued to the veteran in March 
2008.  A letter from the veteran's congressman was received 
in May 2008 and is accepted in lieu of a substantive appeal, 
VA Form 9.

There is evidence of record indicating that the veteran has 
been in receipt of Social Security disability benefits.  
These records have not been associated with the claims file.  
On remand, the administrative decision by Social Security 
Administration, along with the medical evidence relied upon, 
must be obtained and associated with the claims folder.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The last time the veteran has been evaluated for his 
automobile claim was in 2005.  Since that time, he has 
submitted statements indicating that his service-connected 
disabilities had increased in severity.  The Board finds that 
a current VA examination would be helpful in evaluation of 
the claim.  

The claim of entitlement to special monthly compensation is 
inextricably intertwined with the issues being remanded.  The 
claim also could potentially be affected by the medical 
records from Social Security as well as the findings included 
in the VA examination which is being scheduled.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  

2.  Statements of the case should be 
issued to the veteran concerning the 
issues of entitlement to service 
connection for PTSD and entitlement to an 
increased rating for his service-
connected back disability.  The veteran 
should be advised of the necessity of 
filing timely substantive appeals if he 
wants the Board to consider either of 
these issues.  

3.  Schedule the veteran for a VA 
examination by an appropriately qualified 
health care professional to determine if 
the veteran qualifies for an automobile 
and adaptive equipment or adaptive 
equipment only.  

The examiner should indicate if the 
veteran has the following:

(a) the loss, or loss of use, of both 
lower extremities, such as to preclude 
locomotion (defined as the necessity for 
regular and constant use of a wheelchair, 
braces, crutches or canes as a normal 
mode of locomotion although occasional 
locomotion by other methods may be 
possible) without the aid of braces, 
crutches, canes, or a wheelchair; (b) 
blindness in both eyes, having only light 
perception, plus the anatomical loss or 
loss of use of one lower extremity; (c) 
the loss or loss of use of one lower 
extremity, together with residuals of 
organic disease or injury or with loss of 
use of one upper extremity, which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes or a wheelchair.

In addition, the examiner should 
determine if the veteran has the 
following:

(a) blindness in both eyes with 5/200 
visual acuity or less; (b) the anatomical 
loss or loss of use of both hands.

The examiner should note that loss of use 
of a hand or a foot will be held to exist 
when no effective function remains other 
than that which would be equally well 
served by an amputation stump at the site 
of election below elbow or knee with use 
of a suitable prosthetic appliance.  The 
examiner should also note whether the 
actual remaining function of the hand or 
foot, whether the acts of grasping, 
manipulation, etc., in the case of the 
hand, or of balance and propulsion, etc., 
in the case of the foot, could be 
accomplished equally well by an 
amputation stump with prosthesis.

The claims file must be made available to 
the examiner, and the examiner should 
indicate in his/her report whether or not 
the relevant evidence in the claims file 
was reviewed.  Any indicated tests, 
including x-rays if indicated, should be 
accomplished. 

4.  Following completion of the above, 
review the evidence and determine whether 
the veteran's claim of entitlement to an 
automobile and adapted equipment or for 
adaptive equipment only may be granted.  
The RO should also adjudicate either of 
the claims set out in paragraph two above 
which are perfected by the veteran by 
submission of a substantive appeal after 
issuance of a statement of the case.  If 
any claim which has been perfected 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case, and should be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

